           Case 1:18-cv-07660-RA Document 70 Filed 03/05/21 Page 1 of 1

                                                                     USDC-SDNY
                                                                     DOCUMENT
                                                                     ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                         DOC#:
SOUTHERN DISTRICT OF NEW YORK                                        DATE FILED: 03/05/2021

 NEIL GONZALEZ,

                                 Plaintiff,

                         v.                                         18-CV-7660 (RA)

 METRO-NORTH COMMUTER                                                    ORDER
 RAILROAD,

                                 Defendant.

RONNIE ABRAMS, United States District Judge:

         As noted at today’s conference, counsel for both parties are directed to speak with their
clients, and to spend at least one hour discussing the possibility of settlement. If the parties find it
would be helpful to have another settlement conference before either Magistrate Judge Parker or
the Court, they shall advise the Court as soon as possible. Also as noted at the conference, no later
than the close of business on Monday, March 8, 2021, the parties shall file a status letter regarding
(a) whether the parties were able to reach a settlement agreement, and (b) their amenability to a
stipulation regarding the Plaintiff’s departure from Metro-North.
SO ORDERED.
Dated:      March 5, 2021
            New York, New York

                                                    Ronnie Abrams
                                                    United States District Judge
